DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Krueger on August 22, 2022.
The application has been amended as follows: 

1. (Currently Amended) A system comprising: 
a memory device; and 
a processing device, operatively coupled with the memory device, to perform operations comprising: 
periodically performing a first wear leveling operation using a direct mapping function on a data management unit of the memory device at a first frequency; and 
periodically performing a second wear leveling operation using indirect mapping on groups of data management units of the memory device at a second frequency, the groups of data management units comprising a first plurality of unmapped groups and a second plurality of mapped groups, wherein the second wear leveling operation is performed less frequently than the first wear leveling operation, and wherein periodically performing the second wear leveling operation comprises: 
determining a lowest unmapped wear metric of a first unmapped group of the first plurality of unmapped groups, the lowest unmapped wear metric indicating a least amount of wear among the first plurality of unmapped groups; 
determining a lowest mapped wear metric of a second mapped group of the second plurality of mapped groups, the lowest mapped wear metric indicating a least amount of wear among the second plurality of mapped groups; 
determining if the lowest unmapped wear metric indicates more wear than the lowest mapped wear metric; 
responsive to determining that the lowest unmapped wear metric indicates more wear than the lowest mapped wear metric, swapping a physical location of the first unmapped group having the lowest unmapped wear metric with a physical location of the second mapped group having the lowest mapped wear metric; and 
responsive to determining that the lowest unmapped wear metric does not indicate more wear than the lowest mapped wear metric, swapping the physical location of the first unmapped group having the lowest unmapped wear metric with a physical location of the second mapped group having a highest unmapped wear metric, 
wherein at least one of the first wear metric and the second wear metric is based on a combination of a first number of data write operations and a second number of data read operations performed on the memory device by a host machine since a previous wear leveling operation was performed, and wherein a weighting factor is applied to at least one of the first number of data write operations and the second number of data read operations.

10. (Currently Amended) A method comprising: 
periodically performing, by a processing device, a first wear leveling operation using a direct mapping function on a data management unit of a memory device at a first frequency; and 
periodically performing, by the processing device, a second wear leveling operation using indirect mapping on groups of data management units of the memory device at a second frequency, the groups of data management units comprising a first plurality of unmapped groups and a second plurality of mapped groups, wherein the second wear leveling operation is performed less frequently than the first wear leveling operation, and wherein periodically performing the second wear leveling operation comprises: 
determining a lowest unmapped wear metric of a first unmapped group of the first plurality of unmapped groups, the lowest unmapped wear metric indicating a least amount of wear among the first plurality of unmapped groups; 
determining a lowest mapped wear metric of a second mapped group of the second plurality of mapped groups, the lowest mapped wear metric indicating a least amount of wear among the second plurality of mapped groups; 
determining if the lowest unmapped wear metric indicates more wear than the lowest mapped wear metric; 
responsive to determining that the lowest unmapped wear metric indicates more wear than the lowest mapped wear metric, swapping a physical location of the first unmapped group having the lowest unmapped wear metric with a physical location of the second mapped group having the lowest mapped wear metric; and 
responsive to determining that the lowest unmapped wear metric does not indicate more wear than the lowest mapped wear metric, swapping the physical location of the first unmapped group having the lowest unmapped wear metric with a physical location of the second mapped group having a highest unmapped wear metric, 
wherein at least one of the first wear metric and the second wear metric is based on a combination of a first number of data write operations and a second number of data read operations performed on the memory device by a host machine since a previous wear leveling operation was performed, and wherein a weighting factor is applied to at least one of the first number of data write operations and the second number of data read operations.

	15. (Currently Amended) A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising: 
detecting an occurrence of a first trigger; 
redistributing a plurality of data units within a first group of data units to different physical locations on a memory device according to a direct mapping function; 
detecting an occurrence of a second trigger, wherein the second trigger occurs less frequently than the first trigger; and 
redistributing a plurality of groups of data units to different physical locations on the memory device using indirect mapping, the plurality of groups of data units comprising a first plurality of unmapped groups and a second plurality of mapped groups, wherein redistributing the plurality of groups of data units comprises: 
determining a lowest unmapped wear metric of a first unmapped group of the first plurality of unmapped groups, the lowest unmapped wear metric indicating a least amount of wear among the first plurality of unmapped groups; 
determining a lowest mapped wear metric of a second mapped group of the second plurality of mapped groups, the lowest mapped wear metric indicating a least amount of wear among the second plurality of mapped groups; 
determining if the lowest unmapped wear metric indicates more wear than the lowest mapped wear metric; 
responsive to determining that the lowest unmapped wear metric indicates more wear than the lowest mapped wear metric, swapping a physical location of the first unmapped group having the lowest unmapped wear metric with a physical location of the second mapped group having the lowest mapped wear metric; and 
responsive to determining that the lowest unmapped wear metric does not indicate more wear than the lowest mapped wear metric, swapping the physical location of the first unmapped group having the lowest unmapped wear metric with a physical location of the second mapped group having a highest unmapped wear metric, 
wherein at least one of the first wear metric and the second wear metric is based on a combination of a first number of data write operations and a second number of data read operations performed on the memory device by a host machine since a previous wear leveling operation was performed, and wherein a weighting factor is applied to at least one of the first number of data write operations and the second number of data read operations.

Allowable Subject Matter
Claims 1-6, 8-12, 14-18, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose the combination including at least the limitations of:
(Claims 1, 10, and 15) “…responsive to determining that the lowest unmapped wear metric indicates more wear than the lowest mapped wear metric, swapping a physical location of the first unmapped group having the lowest unmapped wear metric with a physical location of the second mapped group having the lowest mapped wear metric; and responsive to determining that the lowest unmapped wear metric does not indicate more wear than the lowest mapped wear metric, swapping the physical location of the first unmapped group having the lowest unmapped wear metric with a physical location of the second mapped group having a highest unmapped wear metric, wherein at least one of the first wear metric and the second wear metric is based on a combination of a first number of data write operations and a second number of data read operations performed on the memory device by a host machine since a previous wear leveling operation was performed.”
As dependent claims 2-6, 8-9, 11-12, 14, 16-18, and 20-23 depend from an allowable base claim, they are at least allowable for the same reasons as noted above.

Below are references considered to be the closest related prior art:
HELMICK (Pub. No.: US 2019/0107957 A1) teaches performing regional wear leveling individually to regions, e.g. deterministic wear leveling scheme, also referred to as a “mathematical” wear leveling scheme, remapping host data to physical locations in memory according to a predetermined algorithm by offsetting logical to physical address mapping according to an offset, and performing inter-region wear leveling to avoid concentration of wear in any particular region so that early wear out of a region may be avoided, in addition to regional wear leveling, thus, applying a first wear leveling scheme in a given region and a second wear leveling scheme between regions 1-5. However, HELMICK does not teach responsive to determining that the lowest unmapped wear metric indicates more wear than the lowest mapped wear metric, swapping a physical location of the first unmapped group having the lowest unmapped wear metric with a physical location of the second mapped group having the lowest mapped wear metric; and responsive to determining that the lowest unmapped wear metric does not indicate more wear than the lowest mapped wear metric, swapping the physical location of the first unmapped group having the lowest unmapped wear metric with a physical location of the second mapped group having a highest unmapped wear metric, wherein at least one of the first wear metric and the second wear metric is based on a combination of a first number of data write operations and a second number of data read operations performed on the memory device by a host machine since a previous wear leveling operation was performed.
LEE (Pub. No.: US 2008/0313505 A1) teaches performing wear-leveling between free blocks and data blocks, where erase counts of all data blocks are compared to each other using meta data for the maximum and/or minimum erase counts of all data blocks, and selecting a data block having a minimum erase count from a group having a minimum group count, and determining whether the minimum free block erase count minus the selected minimum data block erase count is greater than a predetermined number, and if so, swapping the free block for the data block. However, LEE does not teach responsive to determining that the lowest unmapped wear metric indicates more wear than the lowest mapped wear metric, swapping a physical location of the first unmapped group having the lowest unmapped wear metric with a physical location of the second mapped group having the lowest mapped wear metric; and responsive to determining that the lowest unmapped wear metric does not indicate more wear than the lowest mapped wear metric, swapping the physical location of the first unmapped group having the lowest unmapped wear metric with a physical location of the second mapped group having a highest unmapped wear metric, wherein at least one of the first wear metric and the second wear metric is based on a combination of a first number of data write operations and a second number of data read operations performed on the memory device by a host machine since a previous wear leveling operation was performed.
HUANG (Pub. No.: US 2017/0242597 A1) teaches recording erase counts of each physical erase units in groups and selecting a physical erasing unit from a group having valid data and programming the valid data of one physical erase unit into another physical erase unit. However, HUANG does not teach responsive to determining that the lowest unmapped wear metric indicates more wear than the lowest mapped wear metric, swapping a physical location of the first unmapped group having the lowest unmapped wear metric with a physical location of the second mapped group having the lowest mapped wear metric; and responsive to determining that the lowest unmapped wear metric does not indicate more wear than the lowest mapped wear metric, swapping the physical location of the first unmapped group having the lowest unmapped wear metric with a physical location of the second mapped group having a highest unmapped wear metric, wherein at least one of the first wear metric and the second wear metric is based on a combination of a first number of data write operations and a second number of data read operations performed on the memory device by a host machine since a previous wear leveling operation was performed.
KWON (Pub. No.: US 2018/0113636 A1) teaches using a logical address to physical address mapping table for wear leveling. However, KWON does not teach responsive to determining that the lowest unmapped wear metric indicates more wear than the lowest mapped wear metric, swapping a physical location of the first unmapped group having the lowest unmapped wear metric with a physical location of the second mapped group having the lowest mapped wear metric; and responsive to determining that the lowest unmapped wear metric does not indicate more wear than the lowest mapped wear metric, swapping the physical location of the first unmapped group having the lowest unmapped wear metric with a physical location of the second mapped group having a highest unmapped wear metric, wherein at least one of the first wear metric and the second wear metric is based on a combination of a first number of data write operations and a second number of data read operations performed on the memory device by a host machine since a previous wear leveling operation was performed.
GONZALEZ (Pub. No.: US 2004/0083335 A1) teaches wear leveling using indirect addressing to map logical to physical addresses using a logical to physical address map. However, GONZALEZ does not teach responsive to determining that the lowest unmapped wear metric indicates more wear than the lowest mapped wear metric, swapping a physical location of the first unmapped group having the lowest unmapped wear metric with a physical location of the second mapped group having the lowest mapped wear metric; and responsive to determining that the lowest unmapped wear metric does not indicate more wear than the lowest mapped wear metric, swapping the physical location of the first unmapped group having the lowest unmapped wear metric with a physical location of the second mapped group having a highest unmapped wear metric, wherein at least one of the first wear metric and the second wear metric is based on a combination of a first number of data write operations and a second number of data read operations performed on the memory device by a host machine since a previous wear leveling operation was performed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138